DETAILED ACTION
First Office Action with respect to claims 1-13 and 24-30.  Claims 1, 9 and 24 are independent. This application is a 371 of international application PCT/CN2017/112940,  filed 11/24/2017.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

List of cited references
US-2017/0290047 A1
Islam et al.
10-2017
3GPP TSG-RAN WG2 Meeting #99bis
R2-1711563
R2-1710156
10-2017


Claim Interpretation
Although claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination. During examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation in light of the specification.) MPEP 2111.01 I.   


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 

a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-13 and 24-30 are rejected under 35 U.S.C. 103 as being unpatentable over Islam (2017/0290047) in view of R2-1711563 and further in view of R2-1710156.

Regarding claim 1, Islam discloses – A method for wireless communication of a terminal device in dual-registration, wherein the terminal device is registered in a first network and a 
transmitting, by the terminal device, a first message to a first network device, wherein the first network device is a network device in the first network (UE transmits a scheduling request (SR) through the first network to the eNB requesting resources (e.g., an uplink grant) in the second network [0052-0053]) and 
receiving, by the terminal device, configuration information transmitted by the first network device, (The eNB may then transmit the uplink grant to the UE in the first network. [0054-0055]) wherein the configuration information is used for indicating the terminal device to transmit an uplink message to a second network device within a first time period, and the second network device is a network device in the second network. (Based on the uplink grant, the UE may transmit an uplink transmission to the mmW base station in the second network. [0056-0057] and Figs. 2 & 4-6)
(The uplink grant informs the UE of the allocated resources. i.e. when and where to transmit the uplink data. Fig.2.)
Islam doesn’t expressly teach the UE as being dual-registered with the networks.
In an analogous art, R2-1711563 discusses LTE-NR dual-registration operations - In dual-registration mode, the UE is operating on two separate systems concurrently.  However, a few factors may limit the UE’s dual-Rx-dual-Tx full concurrency. For the non-ideal case optimizations may include eNB and gNB coordination on scheduling possibly with UE-assisted information to help eNB and gNB scheduling. (Sections 1-2 and Fig. 1)  R2-1710156 also discusses some of the limiting factors and suggests using a UE suggested Gap Pattern (should be rather called Away Pattern) to signal to the RRC Connected RAT, the subframes (or time period) 
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have considered combining the system and techniques of Islam in the LTE-NR dual-registration operations discussed in R2-1711563 and R2-1710156.  The modification of R2-1711563 and R2-1710156 with Islam would have fallen within the scope and practice of the art whereby practitioners likely would have yielded predictable results.

Regarding claim 2,  R2-1710156, with Islam teaches and/or suggests that before the terminal device transmits the first message to the first network device, or when the terminal device transmits the first message to the first network device, the method further comprises: transmitting, by the terminal device, first indication information to the second network device, wherein the first indication information is used for indicating that the terminal device is not capable of currently transmitting an uplink message to the second network device, or the first indication information is used for indicating a time when the terminal device is capable of transmitting an uplink message to the second 3network device. (R2-1710156 gap information combined in the SR of Islam would have indicated the inability of the UE to communicate with the second network (Sections 1-2) which is also implied in Islam. [0060-0061])

Regarding claim 3,  R2-1710156, with Islam teaches and/or suggests the first indication information comprises a second time period, and the first indication information is used for indicating that the terminal device is not capable of transmitting an uplink message to the second network device within the second time period. (R2-1710156 gap information combined in the SR 

Regarding claim 4, Islam teaches before the terminal device receives the configuration information transmitted by the first network device, the method further comprises: transmitting, by the terminal device, second indication information to the first network device, wherein the second indication information is used for indicating that the terminal device needs to transmit at least one of uplink data, a paging response, and a location update request to the second network device. (the uplink transmission component may provide an indication of an uplink transmission that is to be transmitted in the second network. [0075] and Fig. 4)

Regarding claim 5, Islam teaches the first message comprises at least one of uplink data [0056, 0060-0061], a paging response, and a location update request.

Regarding claim 6, Islam teaches transmitting, by the terminal device, the uplink message to the second network device, wherein the uplink message comprises at least one of uplink data, a paging response, and a location update request. (Based on the uplink grant, the UE may transmit an uplink transmission to the mmW base station. [0056, 0060-0061])

Regarding claim 7, Islam teaches the terminal device does not support simultaneous uplink transmission in the first network and the second network. [0050-0052]                         Also, R2-1710156 discloses the UE may or may not be able to perform this in both the Systems in parallel depending on its capability.(Section 2 and Fig. 2)

Regarding claim 8, R2-1711563 Islam discloses the first network is a Long Term Evolution (LTE) network, the second network is a New Radio (NR) network; or the first network is an NR Network, the second network is an LTE network; or the first network is an NR network, the second network is an NR network; or the first network is an LTE network, the second network is an LTE network. (Sections 1-2 and Fig. 2)

Regarding claim 9, the analyses used for claims 1-3 applies as the claims contain similar features.
Regarding claim 10, the analysis used for claim 2 applies.
Regarding claim 11, the analysis used for claim 3 applies.
Regarding claim 12, the analysis used for claim 4 applies.
Regarding claim 13, the analysis used for claim 5 applies.

Regarding claim 24, the analysis used for claim 1 applies as the claims contain similar features. Also, see Islam terminal at Fig. 7.
Regarding claim 25, the analysis used for claim 2 applies.
Regarding claim 26, the analysis used for claim 3 applies.
Regarding claim 27, the analysis used for claim 4 applies.
Regarding claim 28, the analysis used for claim 5 applies.
Regarding claim 29, the analysis used for claim 6 applies.
Regarding claim 30, the analysis used for claim 7 applies.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-2017/0347271 A1
Baldemair et al. 
11-2017
US-2012/0190362 A1
Subbarayudu et al.
07-2012



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bill Nealon at telephone number (571) 270-7795 and/or fax number (571) 270-8795.  The examiner can normally be reached Mon-Fri. from 9:00-6:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Jinsong Hu can be reached on (571) 272-3965.  The fax number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/WILLIAM NEALON/Primary Examiner, Art Unit 2643